DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 11-31 are pending and examined below. This action is in response to the claims filed 8/31/22.

Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 103 filed on 8/31/22, regarding 35 U.S.C. § 103 rejections are persuasive in view of amendments filed 8/31/22. However, upon further consideration, a new ground(s) of rejection is made in view of Gupta et al. (US 2017/0277192) below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-14, 16-18, 20-23, 25-27, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (US 8,825,265) in view of Neff (US 2008/0125972) and Gupta et al. (US 2017/0277192). 

Regarding claim claims 11 and 20, Ferguson discloses a system for consolidating trajectory information including a motor vehicle with autonomous guidance, comprising (Abstract): 
a receiving device configured to receive a reference trajectory, wherein the reference trajectory is used to determine a continuous sequence of steering maneuvers, acceleration maneuvers or braking maneuvers for a route to be traveled by the motor vehicle, and the reference trajectory is pre-calculated based on track data, the track data stored in a memory unit describing a track course of a road and the route to be traveled by the motor vehicle extending along the track course of the road (Figs. 1-3 and Col 1, Lines 7-24 discloses the well-known system of autonomous vehicles utilizing path planning to navigate a vehicle to a destination and Col 12, Lines 13-27 discloses the reference trajectory may be generated based on a representation of the road 430 found in a map that is stored in memory 320 corresponding to the recited pre-calculated based on data stored in a memory unit.  The claim element “pre-calculated” is a relative term and must have more detail to provide significant claim weight); 
a detection device configured to detect data on the surroundings of the motor vehicle, wherein the reference trajectory is independent of the data on the surroundings (Col 1, Lines 7-24 discloses the well-known system of autonomous vehicles utilizing various sensors to detect objects in their surroundings and Col 12, Lines 13-27 - reference trajectory may be generated based on a representation of the road 430 found in a map that is stored in memory); 
a validation device configured to check the navigability of the reference trajectory on the basis of the data on the surroundings (Fig. 14 and Col. 12, line 13 – Col. 13, line 53 – element 1430 corresponding to the recited check navigability based on surroundings data and element 1460 corresponding to the recited corrected driving trajectory); and 
a control device configured to autonomously guide the motor vehicle along the driving trajectory (Fig. 1 element 130). 
While Ferguson does disclose utilizing the system to bypass roadblocks, it does not explicitly disclose correcting the trajectory only for the range in which the navigability is negated however Neff discloses a vehicle position determination system including correct the reference trajectory with a driving only in a range in a direction of travel for which the navigability of the reference trajectory is negated, (the claim limitation is interpreted to be what is stated in the specification ¶39 to mean path is only corrected for the portion of the trajectory in which the navigability of the reference trajectory is negated or “The driving trajectory 33 is generated in particular by correcting the reference trajectory 31, in particular in the range for which the navigability of the reference trajectory 31 has been negated”. ¶87 - After vehicles pass the location of the hazard defined in received communications, their autonomous piloting systems return use of the formerly affected lane to vehicles).
wherein the driving trajectory is generated based on the data on the surroundings, the data including non-moving hazard data (¶39 – trajectory is adjusted based on information obtained by an information acquisition system including non-moving objects, e.g., barriers, tollgates, traffic cones and road hazards such as debris and potholes)
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for consolidating trajectory information of Ferguson with the hazard passing system of Neff in order to allow an autonomously piloted vehicles to individually avoid the road hazard (Neff - ¶87).
While Ferguson in view Neff does disclose a system of consolidating trajectory information including a hazard passing system, it does not explicitly disclose pre-calculating the reference trajectory utilizing comfort level based on forces acting upon an occupant of the motor vehicle, however Gupta discloses a system for trajectory planning for unexpected pedestrians including reference trajectory is pre-calculated based on comfort level and track data stored in a memory unit and comfort level is based on forces acting on an occupant of the motor vehicle (¶30-31 - Planning a trip for an autonomous vehicle may include both path planning and trajectory planning including providing a comfortable ride for passengers of the autonomous vehicle. One factor indicative of passenger comfort is jerk corresponding to the recited forces acting upon an occupant of the motor vehicle and the path is preplanned including specific lanes and turns as well as planned stops corresponding to the recited precalculated reference trajectory.  The combination of the reference trajectory of Gupta as well as the potential for deviations (Fig. 2) with the system of consolidating trajectory information including a hazard passing system of Ferguson in view Neff fully discloses the elements as claimed).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system of consolidating trajectory information including a hazard passing system of Ferguson in view Neff with the preplanned the reference trajectory of Gupta in order to increase vehicle safety and passenger comfort levels (Gupta - ¶2).

Regarding claims 12 and 21, Ferguson further discloses distances between waypoints being 200m (Fig. 7) but does not explicitly describe this measurement as exceeding the range of the detection device.
However Gupta further discloses the route to be traveled by the motor vehicle exceeds the range of the detection device (¶30-31 - path planning, a route for navigating the vehicle from a starting location to an ending location may be determined where starting location to ending location includes routes traveled that exceed the range of the detection device)
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system of consolidating trajectory information including a hazard passing system of Ferguson in view Neff with the preplanned the reference trajectory of Gupta in order to increase vehicle safety and passenger comfort levels (Gupta - ¶2).

Regarding claims 13 and 22, Ferguson further discloses the server 380 may store information used by the vehicle control unit 220 when controlling the vehicle. Such information may include maps, information about other vehicles' trajectories, road conditions, climate conditions, and so forth (Col. 5 – lines 4-23) but doesn’t explicitly disclose the current trajectory being calculated by the server. 
While Ferguson in view Neff does disclose a system of consolidating trajectory information including a hazard passing system, it does not explicitly disclose pre-calculating the reference trajectory utilizing comfort level based on forces acting upon an occupant of the motor vehicle, however Gupta further discloses reference trajectory is pre-calculated by a central server (¶30-31 - Planning a trip for an autonomous vehicle may include both path planning and trajectory planning including providing a comfortable ride for passengers of the autonomous vehicle. One factor indicative of passenger comfort is jerk corresponding to the recited forces acting upon an occupant of the motor vehicle and the path is preplanned including specific lanes and turns as well as planned stops corresponding to the recited precalculated reference trajectory.  The combination of the reference trajectory of Gupta as well as the potential for deviations (Fig. 2) with the system of consolidating trajectory information including a hazard passing system of Ferguson in view Neff fully discloses the elements as claimed where ¶80 discloses portions of the electronic components may be remote from the vehicle and/or coupled to a server 1443, such as a PC, minicomputer, mainframe computer, microcomputer, or other device having a processor and a repository for data and/or connection to a repository for data, via, for example, a network 1444 corresponding to the recited).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system of consolidating trajectory information including a hazard passing system of Ferguson in view Neff with the preplanned the reference trajectory of Gupta in order to increase vehicle safety and passenger comfort levels (Gupta - ¶2).

Regarding claims 14 and 23, Ferguson does not disclose simulating a route however Gupta further discloses the reference trajectory is generated by simulating a journey along the road (¶30 - In path planning, a route for navigating the vehicle from a starting location to an ending location may be determined. The path may include a series of specific lanes and turns that the autonomous vehicle may travel to reach the ending location. Trajectory planning may include determining a speed of the autonomous vehicle along the selected path. Trajectory planning may account for both planned stops (e.g., stop signs) and unplanned stops (e.g., pedestrians), where planning individual specific lanes, turns, stops etc corresponding to the recited simulated journey).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system of consolidating trajectory information including a hazard passing system of Ferguson in view Neff with the preplanned the reference trajectory of Gupta in order to increase vehicle safety and passenger comfort levels (Gupta - ¶2).

Regarding claims 16 and 25, Ferguson further discloses the motor vehicle: receives several alternative reference trajectories for the route to be traveled, and selects, based on the data on the surroundings, preference data from a vehicle occupant or model data of the motor vehicle, one of the several alternative reference trajectories for the route to be traveled (Col. 1 – line 36 – Col. 2, line 24 – selecting one of the plurality of observed trajectories based on observed trajectory data corresponding to the recited data on the surroundings.  Given the “based on A, B, or C” element only one of the above needs to be utilized to fulfil the claimed elements). 

Regarding claims 17 and 26, Ferguson further discloses the reference trajectory is described at least partially by a sequence of coordinate data (Figs. 6A-7 depicts trajectory of vehicle as a collection of solid dots each representing coordinate data as described in Fig. 7). 

Regarding claims 18 and 27, Ferguson further discloses information on landmarks is detected on the basis of the data on the surroundings (Col. 5 – lines 4-23 - detecting and identifying surroundings information) but does not disclose describing the reference trajectory based on landmarks.
However Gupta further discloses and the reference trajectory is described at least partially by the information on landmarks (¶38 - the three-dimensional map data may include features such as, but not limited to, continuous and dashed lane markings, curbs, crosswalks, road markings, and traffic signs).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system of consolidating trajectory information including a hazard passing system of Ferguson in view Neff with the preplanned the reference trajectory of Gupta in order to increase vehicle safety and passenger comfort levels (Gupta - ¶2).

Regarding claims 29 and 30, While Ferguson does disclose utilizing the system to bypass roadblocks, it does not explicitly disclose correcting the trajectory only for the range in which the navigability is negated however Neff discloses a vehicle position determination system including guiding the motor vehicle autonomously along the reference trajectory immediately after the range in the direction of travel for which the navigability of the reference trajectory is negated (¶87 - After vehicles pass the location of the hazard defined in received communications, their autonomous piloting systems return use of the formerly affected lane to vehicles).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for consolidating trajectory information of Ferguson with the hazard passing system of Neff in order to allow an autonomously piloted vehicles to individually avoid the road hazard (Neff - ¶87).

Regarding claim 31, Ferguson in view of Neff does not explicitly disclose pre-calculating the reference trajectory however Gupta further discloses reference trajectory is pre-calculated based on a vehicle category (¶52 – jerk profiles are determined for each segment utilizing vehicle performance constraints corresponding to the recited vehicle category).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system of consolidating trajectory information including a hazard passing system of Ferguson in view Neff with the preplanned the reference trajectory of Gupta in order to increase vehicle safety and passenger comfort levels (Gupta - ¶2).


Claims 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (US 8,825,265), as applied to claims 11 and 20 above, in view of Tertoolen et al. (US 2016/0252363).

Regarding claims 15 and 24, Ferguson does not disclose a universality of the trajectory, nor does it disclose a vehicle model or type specific trajectory.  However, Tertoolen further discloses the reference trajectory is calculated universally for a plurality of motor vehicles (¶104 - the teachings of the present invention are not limited to PNDs but are instead universally applicable to any type of processing device that is configured to execute navigation software in a portable manner so as to provide route planning and navigation functionality, therefore being universally applicable to any number of navigation devices, inherently applicable to any vehicle which may utilize the navigation device therefore corresponding to the recited universal trajectory for a plurality of motor vehicles). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for consolidating trajectory information of Ferguson in view of Neff and Gupta with the system for displaying navigation instructions of Tertoolen in order to improve methods of displaying navigation instructions to a user (Tertoolen - ¶24).

Claims 19 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (US 8,825,265), as applied to claims 11 and 20 above, in view of Hynes et al. (US 2011/0279245).

Regarding claims 19 and 28, Ferguson does not disclose a test driver validating the trajectory however Hynes discloses a system using physical driver validation including the reference trajectory is validated based on input from a test driver (¶47 – visual confirmation of the route by the driver corresponding to the recited validation of the reference trajectory based on input from a test driver).
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for consolidating trajectory information of Ferguson with the physical driver validation of Hynes in order to corroborate other identified information (Hynes - ¶47).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Grinenval et al. (US 2018/0050701) discloses a system for operating an automated motor vehicle including paying attention to comfort when planning target trajectories (¶32).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.J.R./             Examiner, Art Unit 3665                                                                                                                                                                                           	
/BEHRANG BADII/            Primary Examiner, Art Unit 3665